Citation Nr: 1757018	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO. 14-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for asthma.

2. Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for asthma is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. A December 1983 rating decision denied service connection for asthma. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year appellate period.

2. The evidence associated with the claims file subsequent to the December 1983 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for asthma.


CONCLUSIONS OF LAW

1. The December 1983 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for asthma has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In light of the fully favorable decision as to the issue of reopening, no discussion of compliance with the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying claim requires further development, addressed in the remand section below.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted, and material evidence is evidence that, by itself or when considered with previous evidence, relates to an unproven fact necessary to substantiate the claim. Id. Newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The Veteran was denied service connection for asthma in a December 1983 rating decision. He did not appeal the decision and it is therefore final. 38 C.F.R. §§ 3.140, 3.156(c), 20.302, 20.1103. The Board must initially determine whether new and material evidence has been submitted to reopen the service connection claim prior to addressing the claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the December 1983 rating decision consisted of service and VA treatment records.

Evidence received since the rating decision includes the Veteran's lay statements that he inhaled charcoal or wood fumes from stoves during service, which caused his asthma. Additional VA treatment records include a pulmonary function test showing moderate airflow limitation. Furthermore, the Veteran provided sworn testimony that he first experienced problems with his breathing, including coughing, when he was in the Army and he continued to have problems since service. He also reported that one of his VA physicians indicated the asthma was from service. This evidence is new as it was not previously submitted to agency decision makers, and material as it addresses the unestablished facts of in-service incurrence and nexus. It is not redundant and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for asthma is warranted.


ORDER

New and material evidence having been received, the claim for service connection for asthma is reopened; the claim is granted to this extent only.


REMAND

This matter must be remanded to obtain an addendum opinion that takes into account the Veteran's lay statements and other evidence added to the record after February 2011.

The February 2011 VA examiner opined that the Veteran's asthma is less likely than not caused by or a result of active duty. He based his opinion on a lack of evidence in service treatment records for diagnosis or treatment of asthma. 

In an August 2011 notice of disagreement, the Veteran stated that during service he inhaled chimney fumes from wood stoves in winter and was advised that he had asthma and was given treatment.

In May 2012, the Veteran told a VA pulmonary consultant that he had smoked a pack of cigarettes per day for the prior six years.

At the July 2017 hearing, the Veteran testified that he used charcoal stoves in service and noted that service treatment records show an acute upper respiratory infection in February 1969.

In addition, several medical records relating to asthma have been added to the claims file since the February 2011 VA examination.

Additionally, there are outstanding treatment records. During his hearing the Veteran reported that he has been treated at VA facilities and also reported being treated on occasion by North Shore Hospital in Miami. On remand, these records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide authorization for the VA to obtain any relevant private treatment records, to include from the North Shore Hospital in Miami, and any other facilities where he sought treatment for his claimed condition. After securing proper authorization from the Veteran, obtain and associate with the claims file all identified records. Include in the Veteran's claims file copies of all attempts made to obtain the records and notify the Veteran if the VA is unable to obtain the records.

2. Obtain updated VA treatment records since October 2013.

Obtain an addendum opinion from the February 2011 VA examiner, or, if unavailable, another suitably qualified examiner. A new VA examination is not necessary unless the VA examiner finds one is needed. The examiner should review the entire claims file, including the Veteran's lay statements and all treatment records after February 2011. 

The examiner should provide as opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma is related to service. In rendering this opinion, the examiner should consider the Veteran's lay statements as well as any risk factors, including smoking. 

With regard to this opinion, the examiner must provide a rationale (i.e., why or why not). If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal. If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


